39 F.3d 1186
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.AMERICAN EXPRESS BANK, LTD., Plaintiff-counter-defendant-Appellee,v.Mohammed Hassan Haeri FOUMANI, Defendant-counter-claimant-Appellant.
No. 93-56654.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 31, 1994.

Before:  BROWNING, FARRIS, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
M.H. Haeri Foumani appeals pro se the district court's post-judgment order compelling him to respond to interrogatories propounded by American Express Bank in aid of execution of judgment.  We dismiss the appeal for lack of jurisdiction because Foumani has followed none of the procedures to appeal post-judgment orders granting discovery.   See Richmark Corp. v. Timber Falling Consultants, 937 F.2d 1444, 1449 (9th Cir.1991) (party must appeal from contempt order), cert. denied, 113 S.Ct. 295 (1992);   Hughes v. Sharp, 476 F.2d 975, 975 (9th Cir.1973) (party must appeal from denial of motion to quash or seek leave to appeal pursuant to 28 U.S.C. Sec. 1292(b)).  Because none of the possible avenues of appeal were pursued, we need not consider any doubts raised in  Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1471 n. 1 (9th Cir.), cert. dismissed, 113 S.Ct. 454 (1992), about the proper procedure to appeal.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3